DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN2597200Y) in view of Gelbart (CN-101855087). 	Regarding claim 8, Zhang discloses “a modular section for a rotogravure printer roller (see one of the sections 5), the modular section comprising a peripheral contact surface (the outside surface of the plates 5) to engage a print medium (this is implicit in a rotogravure printer) and an alignment feature to align the modular section with an adjacent modular section of the rotogravure printer roller (line 122; see also design in Figure 1).” Zhang fails to disclose “a first face that includes a plurality of protrusions and a second face that includes a plurality of recesses” or alignment “when the plurality of protrusions from the modular section are positioned within the plurality of recesses of the adjacent modular section.”  However, Gelbart discloses a similar sleeve which uses protrusions (items 16) on one face of an end of a section (item 10A) to fit into recesses (items 18) of an adjacent section (item 10B) in order to maintain the necessary alignment of the print job (paragraph 4).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make adjacent sections of the roller of Zhang have corresponding interlocking protrusions and recesses in order to maintain alignment of the sections.  	Regarding the limitation “wherein the alignment feature connects to a corresponding alignment feature of an inner surface of an end plate that includes a shaft portion on an outer surface, wherein the shaft portion of the end plate does not extend to the inner surface of the end plate,” the limitation amounts to an intended use of the modular section; the modified modular section of Zhang is more than capable of connecting to an end plate as recited. 	Regarding claim 9, Zhang further discloses “wherein the contact surface is an engraved surface (paragraph 2: rotogravure) to engage a print medium and transfer a printing fluid to the print medium (this is an implicit feature of a rotogravure system).” 	Regarding claim 11, Zhang further discloses “a modular rotogravure printer roller comprising a plurality of modular sections according to claim 8 (see Figure 1).” 	Regarding claim 10, Zhang, as modified, discloses all that is claimed, as in claim 8 above, respectively, except “comprising at least one engraved roller section and at least one unengraved roller section, wherein the contact surface comprises respective engraved and unengraved regions.”  However, this amounts to a simple matter of design choice of the final printed substrate.  For instance, one having ordinary skill in the art could easily conceive of a design wherein one quarter or one half of the printed page is not printed with ink, and thus would not want one of the printing sections 5 of Zhang to have any engravings so that no ink would transfer. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to have at least one roller section of Zhang be unengraved in order to have a blank section of the final printed substrate.   	Further regarding claim 12, Zhang further discloses “a kit comprising a plurality of modular sections according to claim 8 (see the sections 5 in Figure 1).”  See the discussion above for “wherein the kit comprises a modular section having an engraved contact surface and a modular section comprising an unengraved contact surface.” 	
Allowable Subject Matter
Claims 1-4, 6, 7 and 14-15 are allowed.  
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853